Citation Nr: 1531960	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-43 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension as secondary to the service-connected type II diabetes mellitus disability.

2.  Entitlement to service connection for macular degeneration (claimed as eye condition) as secondary to the service-connected type II diabetes mellitus disability.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities as secondary to the service-connected type II diabetes mellitus disability.
 
4.  Entitlement to service connection for a disability due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to June 1954 and from September 1954 to April 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In his October 2010 substantive appeal, the Veteran indicated that he wished to testify at a personal hearing before a Veterans Law Judge; however, he withdrew that request in March 2015.  No further request for a personal hearing has been received at this time.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704(d), (e) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is service-connected for type II diabetes mellitus.

2.  The Veteran has currently diagnosed hypertension.

3.  The Veteran does not contend, and the evidence does not otherwise suggest, that hypertension is directly related to service.

4.  The Veteran's hypertension is not caused or aggravated by the service-connected type II diabetes mellitus disability.

5.  The Veteran's eye disorders are not caused or aggravated by the service-connected type II diabetes mellitus disability.

6.  The Veteran does not have a diagnosed peripheral nerve disability of the bilateral upper or lower extremities.

7.  The evidence does not shown that the Veteran has, or during the pendency of this claim has had, asbestosis or an asbestos exposure-related disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension as secondary to the service-connected type II diabetes mellitus disability have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for service connection for macular degeneration (claimed as eye condition) as secondary to the service-connected type II diabetes mellitus disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

3.  The criteria for service connection for peripheral neuropathy of the bilateral upper and lower extremities as secondary to the service-connected type II diabetes mellitus disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

4.  The criteria for service connection for a disability due to asbestos exposure have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In letters dated in January 2007 and February 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notices included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA and private treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA examination in February 2011 in connection with his peripheral neuropathy and hypertension claims.  He was afforded a VA eye examination in July 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinions provided considered all the pertinent evidence of record, the Veteran's statements, and provided a complete rationale for the opinions stated. 

The Board has also considered whether an examination is necessary as to the claim of service connection for a disability due to asbestos exposure.  Absent any competent (medical) evidence suggesting that the Veteran has a diagnosis of a disability due to asbestos exposure or that his claimed disability may be associated with service, an examination to secure a medical nexus opinion is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of hypertension and peripheral neuropathy (organic disease of the nervous system) are considered "chronic disease[s]" listed under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) generally would apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection-Analysis

In his December 2006 claim for VA compensation benefits, the Veteran specifically requested that service connection for his bilateral upper and lower neuropathy, hypertension, and eye conditions should be granted as they were all secondary to his diabetes mellitus disability.  The Veteran was granted service connection for type II diabetes mellitus in an April 2012 rating decision.

The evidence of record, to include service treatment records, does not demonstrate that the Veteran's bilateral upper and lower neuropathy, hypertension, and eye conditions were directly related to service.  Service treatment records are absent for any complaints, diagnosis, or treatment for bilateral upper and lower neuropathy, hypertension, or an eye condition.  Further, in a March 1970 service separation examination report, a clinical evaluation of the Veteran was normal and bilateral upper and lower neuropathy, hypertension, or an eye condition was not noted.  

Specifically regarding hypertension and peripheral neuropathy, the Veteran was diagnosed with hypertension in approximately 2003, more than 30 years after service separation.  To date, the Veteran has not been diagnosed with peripheral neuropathy.  This evidence demonstrates that hypertension and peripheral neuropathy did not become manifest within one year of service separation.  In sum, the Veteran has not asserted, and the evidence does not otherwise suggest, that his bilateral upper and lower neuropathy, hypertension, and eye conditions are directly related to service.  Accordingly, the Board will address the theory of secondary service connection when deciding these issues, as this is the only theory reasonably raised by the evidence of record.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).


Hypertension

VA treatment records from May 2001 to April 2015 show continued treatment for hypertension.  Private treatment records from the University Medical Center from November 2002 to December 2006 also show diagnoses and treatment for hypertension.  These treatment records, however, do not provide an opinion as to the etiology of the Veteran's hypertension.

The Veteran was afforded a VA examination in February 2011.  During the evaluation it was noted that the Veteran's hypertension began in 2003, more than 30 years after service separation.  The Veteran's blood pressure was also noted to be controlled with current medication.  The examiner conducted a physical examination and reviewed blood test results.  The examiner then stated that the Veteran had type II diabetes mellitus with complications of coronary artery disease and partial erectile dysfunction.  However, the examiner opined that the Veteran's hypertension was not caused or aggravated by his diabetes disability.  In support of this conclusion, the examiner noted that there was an absence of significant nephropathy.

The Board finds the February 2011 VA medical opinion, which weighs against the Veteran's claim, to be probative as to the whether the Veteran's hypertension is caused or aggravated by his service-connected diabetes mellitus disability.  The examiner reviewed the claims file, interviewed the Veteran, performed a physical examination, reviewed blood test results, and provided a rationale in support of the medical opinion.

The Board has also considered the Veteran's statements purporting to relate his hypertension to his service-connected diabetes mellitus disability.  However, the Veteran has not submitted any medical evidence in support of his contentions.  Further, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of hypertension.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Hypertension is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Accordingly, and even if the Veteran was competent to provide such an opinion, the Veteran's statements are outweighed by the February 2011 VA examiner's findings and opinion.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hypertension as secondary to the service-connected type II diabetes mellitus disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Eye Disorders

The Veteran contends that he has an eye disorder as a result of his service-connected diabetes mellitus disability.

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's diagnosed eye disorders are not caused or aggravated by the service-connected diabetes disability.

The Veteran was afforded a VA eye examination in July 2012.  The examiner noted diagnoses of legal blindness, exudative macular degeneration, and nuclear sclerotic and cortical cataracts.  The examiner specifically noted that the Veteran had diabetes mellitus without retinopathy.  The examiner conducted an eye examination and then opined that the Veteran's exudative macular degeneration was not proximately due to or aggravated by or the result of his diabetes mellitus disability.  The examiner explained that exudative macular degeneration with significant central macular scarring was the cause for the Veteran's legal blindness and was an age-related process with no body of evidence supporting it to be a result of diabetes mellitus.  Regarding the Veteran's nuclear sclerotic and cortical cataracts, these were also not proximately due to or aggravated by or the result of the Veteran's diabetes disability.  Nuclear sclerotic and cortical cataracts were noted to be due to an age-related process with no body of evidence supporting it to be a result of diabetes mellitus.

The remaining evidence of record, to include private and VA treatment records, does not show that the Veteran's eye disorders are caused or aggravated by his service-connected diabetes disability.  

The Board has also considered the Veteran's statements purporting to relate his eye disorders to his service-connected diabetes mellitus disability.  However, the Veteran has not submitted any medical evidence in support of his contentions.  Further, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex eye disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Exudative macular degeneration and nuclear sclerotic and cortical cataracts are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Accordingly, and even if the Veteran was competent to provide such an opinion, the Veteran's statements are outweighed by the July 2012 VA examiner's findings and opinions.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an eye disorder as secondary to the service-connected type II diabetes mellitus disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


Peripheral Neuropathy

As noted above, the Veteran contends that he has peripheral neuropathy of the bilateral upper and lower extremities as a result of his service-connected diabetes mellitus disability.

Upon review of all the evidence, lay and medical, the Board finds that the weight of the evidence of record demonstrates that the Veteran does not have a current peripheral nerve disability.  In this regard, service treatment records, including the March 1970 service separation examination report, are negative for complaints, treatment, or diagnosis for any peripheral nerve disorder.

In an August 2006 University Medical Center treatment note, the Veteran underwent a neurological examination.  The physician noted that cranial nerves II-XII were grossly intact.  Motor function was 5/5 in all extremities.  Sensory function was intact.  Cerebellar function was intact with rapid hand movements and gait was fluent with normal arm movement.  A diagnosis of peripheral neuropathy was not noted.

VA treatment records further show that the Veteran does not have a peripheral nerve disorder.  In a June 2001 VA general medical note (in Virtual VA), the Veteran was seen for an Agent Orange examination.  During the evaluation, the physician noted that sensation and strength was grossly intact.  In a March 2012 VA treatment record (in Virtual VA), it was noted that the Veteran did not have spinal cord, paralysis, or neurological disease.  Also in March 2011, April 2011, and March 2012, the Veteran specifically denied numbness and the physician noted that coordination and balance was intact.  In a July 2011 VA treatment note, the Veteran denied persistent numbness and tingling in the hands and feet.  In sum, VA treatment records do not demonstrate complaints or a diagnosis of peripheral neuropathy of the upper or lower extremities.  

The Veteran was afforded a VA diabetes mellitus examination in February 2011.  During the evaluation, the Veteran reported no symptoms associated with his diabetes.  The examiner conducted a diabetic foot/peripheral nerve examination and noted that sensation to temperature, touch, vibration, and monofilament was intact.  There was no muscle atrophy and motor function was 5/5 with good coordination.  The examiner stated that the Veteran did not have peripheral neuropathy.

The Board has also considered the Veteran's statements regarding a current peripheral nerve disorder.  As a lay person, the Veteran is competent to relate some symptoms that may be associated with a peripheral nerve disorder, such as tingling and numbness, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose peripheral neuropathy.  Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Peripheral neuropathy is a medically complex disease processes because of its multiple etiologies, requires specialized testing to diagnose, and manifests even observable symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a diagnosed peripheral nerve disability of the bilateral upper or lower extremities.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225; see also Rabideau, at143-44. Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for peripheral neuropathy of the bilateral upper or lower extremities as secondary to the service-connected diabetes mellitus disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Asbestos Disability

The RO denied the claim for service connection for asbestos exposure-related disease in a July 2009 rating decision.  However, a review of the evidence of record does not reveal that the Veteran actually claimed service connection for an asbestos related disease.  In his December 2006 application for VA compensation benefits, the Veteran checked "yes" as to having been exposed to asbestos in service; however, when asked what disability was associated with asbestos exposure, the Veteran wrote "None at this time."  Nonetheless, this issue has been appeal and the Board will consider the claim based on the evidence of record.  

As a preliminary matter, the Board notes that there is no specific statutory or regulatory guidance with regard to claims of service connection for asbestosis or other asbestos-related diseases.  VA has issued guidelines for considering asbestos compensation claims. VA Adjudication Procedure Manual, M21-1MR, part IV.ii.2.C.9.  The Court has held that VA must analyze claims of service connection for asbestosis or asbestos-related disabilities under the administrative protocols established by these guidelines.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  In Dyment v. West, 13 Vet. App. 141, 145, the Court found that provisions in former paragraph 7.68 of VBA Manual M21- 1, Part VI (the predecessor to the current M21-1MR asbestos guidelines), did not create a presumption of exposure to asbestos.  Rather, medical nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  See also VA O.G.C. Prec. Op. No. 04-00.

Upon review of the evidence of record, both lay and medical, the Board finds that the record contains no probative evidence that the Veteran currently has asbestosis or has ever had asbestosis or an asbestos-exposure related disease for any period of the claim.  As noted above, in his December 2006 application for VA compensation benefits, the Veteran denied having a disability associated with asbestos exposure. Further, VA and private treatment records are negative for any complaints or diagnoses of an asbestos-exposure related disease.  In sum, there is no probative evidence that the Veteran currently has asbestosis or an asbestos-exposure related disease.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  See Brammer, 3 Vet. App. 223 (service connection may not be granted unless a current disability exists).  For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for a disability due to asbestos exposure.  The benefit-of-the-doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension as secondary to the service-connected type II diabetes mellitus disability is denied.

Service connection for macular degeneration (claimed as eye condition) as secondary to the service-connected type II diabetes mellitus disability is denied.

Service connection for peripheral neuropathy of the bilateral upper and lower extremities as secondary to the service-connected type II diabetes mellitus disability is denied.

Service connection for a disability due to asbestos exposure is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


